Citation Nr: 1409228	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for a right leg/calf strain.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for a right ankle condition.

5. Entitlement to service connection for diverticulitis.

6. Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 until retiring in July 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, with jurisdiction later being transferred to the RO in Reno, Nevada.

He had a videoconference hearing in January 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.

In an intervening September 2011 rating decision, the RO granted other claims that, at the time, also were on appeal for service connection for a left ankle strain and left wrist ganglion cyst.  The Veteran did not, in response, separately appeal either the ratings or effective date assigned for those disabilities, so those claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2012, he provided additional evidence comprised of post-service treatment records from a military facility and a personal statement.  Though a waiver of RO initial consideration of the evidence was not enclosed, it is readily apparent that he intended to have the Board consider this additional evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).

The Board is deciding the claims of entitlement to service connection for obstructive sleep apnea and a right leg/calf strain.  The remaining claims require further development, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. It is just as likely as not the Veteran began experiencing sleep apnea during his military service.

2. But he does not presently have a right leg/calf strain or consequent residuals and has not at any time since the filing of his claim for this condition.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran's sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. He has not shown he has a right leg/calf strain or consequent residuals, however, much less because of disease or injury incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).
VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Proper notice must also inform the claimant that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding the claim of entitlement to service connection for sleep apnea, the Board is granting this claim and hence need not discuss whether there has been compliance with the VCAA's duties to notify and assist.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  This is because even if, for the sake of argument, there has not been, this at most ultimately would be inconsequential and, therefore, no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As for the claim of entitlement to service connection for a right leg/calf strain, through several notice letters, most recently by February 2011 correspondence, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and him in obtaining pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Ideally, VCAA notice should precede the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if it was not provided prior to initially adjudicating the claim or, if provided, it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") the timing defect in the provision of the notice because the intended purpose of the notice is still served in that the Veteran is still given ample opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant, not VA, bears the burden of proof of not only establishing there is a VCAA notice error (such as in timing or content) but also, above and beyond that, of showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Given the Veteran's opportunity to respond to the February 2011 VCAA notice correspondence, along with readjudication of the claim pursuant to a September 2011 SSOC, there has not been demonstrated any prejudicial notice error in this particular case.   

Moreover, the RO has taken proper measures to comply with the duty to assist the Veteran with his claim, including obtaining service treatment records (STRs) and records of post-service treatment at military medical facilities, along with arranging for a VA Compensation and Pension examination.  Also in furtherance of this claim, the Veteran has testified at a Board videoconference hearing.  During the Board hearing, the Veteran received proper assistance in developing his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (under 38 C.F.R. § 3.103(c), the VLJ chairing a hearing must fulfill two duties - consisting of fully explaining the issues and suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position).  There is no indication of any further relevant evidence or information that has not been obtained and that is obtainable.  The record as it stands includes sufficient competent evidence to decide the claim.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  

Governing Statutes and Regulations, Background and Analysis

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to support the claim. 38 C.F.R. § 3.303(b).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the 
post-service symptomatology.  see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Generally, a layperson is incapable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

Lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge, however.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge). 

Lay evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit Court further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  Lay evidence does however sometimes fall short of establishing this required linkage; if there is a simple condition, such as a separated shoulder or broken leg or arm, then lay evidence may be acceptable, whereas it will not be for, say, determining whether the Veteran has or had cancer and the etiology of it.

The determination of whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Obstructive Sleep Apnea

In regards to this claim of entitlement to service connection for obstructive sleep apnea, the Veteran was formally diagnosed with severe sleep apnea after a March 2010 sleep study at a private facility.  Although that study and resultant diagnosis post-dated his separation from military service by almost two years, he has given credible testimony that he had relevant symptoms in early-2008 for which he could not attend a scheduled sleep study due to confluence of personal circumstances.  Likewise, June 2010 email correspondence from a nurse practitioner affiliated with a military hospital confirms the original sleep study referral in 2008.  Therefore, the Board finds that the Veteran's obstructive sleep apnea was incurred during his service, so the criteria for service connection for this condition are met.  38 C.F.R. §§ 3.303(a) and (d).

Right Leg and/or Calf Strain

Whereas the Board acknowledges a history of right calf muscle injury during the Veteran's military service, the most compelling evidence before the Board outrules the likelihood of a present disability for VA compensation purposes.  

Pursuant to VA law, it has been held that proving a current disability is a condition precedent for service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Without question, the Veteran's STRs do reflect pertinent clinical findings from service, namely, August 2005 diagnoses of right Achilles tendonitis and right gastrocnemius strain from playing recreational sports.  In October 2006 he apparently sustained reinjury to the right meial gastrocnemius and in February 2007 was noted to have experienced pain in his right leg below his knee.  All of that notwithstanding, however, the findings since his separation from service are generally devoid of reinjury or diagnosis of the prior pathology.  Post-service treatment records from military facilities primarily do not mention this condition or any associated residuals.  An October 2010 record references "mid calf related pain" that reportedly persisted following injury, with an assessment of "pain in the leg (below the knee) - right."  Notably, though, no muscular, joint, dermatological or other systemic condition was diagnosed.  It has been held that the mere presence of pain and/or discomfort, in and of itself, does not provide the grounds for a cognizable VA disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Otherwise, there is no further clinical reference to the claimed condition.

Moreover, on VA Compensation and Pension examination of August 2011, the conclusion was a "normal examination of right calf - no muscle condition."  The examiner further commented that "the right calf injury to the plantaris tendon [during service] is very common and heals 100 percent of the time and does not leave any residuals."  As such, objective examination of the musculature of the right calf was wholly unremarkable.  So although there was documented injury in service, this VA compensation examiner explained how the previous injury in service appeared to since have wholly resolved.  

Therefore, the competent evidence preponderates against the presence of a current disability involving the right calf/lower leg (that is, apart from the right ankle condition also being claimed, which the Board instead is remanding rather than immediately deciding).

In so finding, the Board is not without consideration of the Veteran's reported complaints that the condition has involved instances of pain on exertion.  The Board understands that he has reported that right calf pain has persisted, and he is competent to make this proclamation.  However, the fact remains that nothing other than pain/discomfort has ever been found to exist since his service, and primarily for this reason the VA compensation and pension examiner was unable to render any relevant underlying diagnosis to account for this pain and discomfort.  The Board ascribes probative weight in particular to this VA examiner's conclusion that the right calf muscles were normal on evaluation.  Thus, the fact remains that there is no cognizable disability under VA law based on the evidence now before the Board.  

Accordingly, this claim of entitlement to service connection for a right calf/leg disability is being denied.  The preponderance of the evidence is unfavorable, hence, VA's benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  

ORDER

Service connection for obstructive sleep apnea is granted.

However, service connection for a right leg/calf strain is denied.


REMAND

For the remaining claims on appeal, the Board is directing a series of VA examinations, following a prior August 2011 examination that covered the conditions under review.  Regarding service connection for a right ankle condition, the prior VA examiner stated contradictory findings on whether the Veteran had underlying right ankle strain, and thus for clarity a new evaluation is required.  
Meanwhile, further inquiry is warranted as to the diagnosis and etiology of claimed erectile dysfunction, in light of conflicting existing diagnoses.  The Board also considers that diverticulitis may have transpired again, given the pattern of recurrence every two to three years identified by the Veteran's testimony.  Finally, a more recent evaluation is needed regarding service-connected migraine headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 
 
Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Request from the Veteran the source of all further evaluation or treatment for his remaining claimed conditions from 2011 onwards (including whether he still receives relevant treatment from the same military medical facilities).  Obtain all identified records, assuming, as mentioned, they have not already been obtained and considered.

If private records, have him complete and return the necessary authorization form (VA Form 21-4142) so these confidential records may be obtained.

If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2. 
Schedule the Veteran for another VA orthopedic examination to determine the etiology of his claimed right ankle condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed and all findings should be set forth in detail. 

The VA examiner is first requested to confirm that the Veteran currently manifests a right ankle disability (previously diagnosed as right ankle sprain).  Please take into consideration recent x-ray evidence of right ankle osteoarthritis.  

Provided only that a current right ankle disability is diagnosed, then provide an opinion addressing the following inquiries:

i. Did the Veteran's right ankle condition clearly and unmistakably pre-exist service entrance (see notation therein regarding December 1982 right ankle repair prior to service)?

ii. If there was pre-existing disability, was there in-service permanent aggravation of the right ankle condition, or instead does the evidence clearly and unmistakably rule out such aggravation?

iii. If there was not pre-existing disability, wa  the Veteran's right ankle condition directly incurred in military service (considering notation of sprained right ankle periodically from 1986 onwards)?

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Schedule another VA genitourinary examination with regard to claimed erectile dysfunction.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed and all findings should be set forth in detail. 

The VA examiner is first requested to confirm that the Veteran currently manifests the condition of erectile dysfunction.  Provided this is the case, then indicate the likelihood (very likely, as likely as not, or unlikely) that this condition had its clinical onset during service, taking into account the documented instance of this condition therein and the Veteran's own reported medical history.  

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Schedule another VA gastrointestinal examination with regard to claimed diverticulitis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed and all findings should be set forth in detail. 

The VA examiner is first requested to confirm that the Veteran currently manifests the condition of diverticulitis.  Provided this is the case, then indicate the likelihood (very likely, as likely as not, or unlikely) that this condition had its clinical onset during service, taking into account the documented instances of this condition therein (in 2003, and again in 2006) and the Veteran's own reported medical history.  

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. Also schedule the Veteran for VA examination to determine the current severity of his service-connected headaches.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected migraine headaches, in accordance with 38 C.F.R. § 4.124a , Diagnostic Code 8100.

6. 
Ensure that the VA examination reports and accompanying opinions, to the extent possible, are responsive to these questions posed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  If not, take all needed corrective action.  38 C.F.R. § 4.2.

7. Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to further develop these claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


